DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 12/23/2021. Preliminary Amendment filed on 12/23/2021 has been entered. Claims 17-19 and 21-36 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In page 24, last paragraph of the Specification starts with “[001] It will be appreciated that”, which should be “[0062] It will be appreciated that”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 and 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 18-20 of U.S. Patent No. 11151204. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 11151204 contain every element of claims of the instant application. Application claims 17-19 and 21-36 are anticipated by the patent claims 1-3 and 18-20.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17477956
US patent 11151204


17. A public evidence collection server comprising a processor, network communications interface and memory readable by said processor, said memory storing computer program code that when executed by said processor perform: 

handling a request from a first computer to create a public appeal for an investigation using an identification of said investigation, said public appeal associated with a public appeal webpage that is accessible by a URL for members of the public to submit evidence pertaining to the investigation via the public appeal webpage; 

establishing a connection with a source computing device of a member of the public when a browser of the source computing device accesses the URL of the public appeal webpage; 

receiving an encrypted evidence data file from the browser of said source computing device; 

linking said encrypted evidence data file with said public appeal for said investigation using data received from said source computing device; and 

storing said encrypted evidence data file in an evidence data storage.

Similar rationale for claim 27 and 36.
18. A public evidence collection server comprising a processor, network communications interface and memory readable by said processor, said memory storing computer program code that when executed by said processor performs:

handling a request from a first computer to create a public evidence collection request using an identification of an investigation and to create a profile for said investigation, the profile including a URL and a public appeal webpage that is accessible with the URL by for members of the public to submitting evidence pertaining to the investigation via the public appeal webpage;
establishing a connection with a source computing device of a member of the public when a browser of the source computing device accesses the URL of the public appeal webpage of said profile;

receiving an encrypted evidence data file from the browser of said source computing device;

linking said encrypted evidence data file with said profile for said investigation using data received from said source computing device; and

storing said encrypted evidence data file in an evidence data storage.
18. The public evidence collection server as claimed in claim 17, said memory further storing computer program code that when executed by said processor perform: 
sending an encrypted copy of a file encryption key to a key server associated with said evidence data storage, the file encryption key used by said source computing device to encrypt a source evidence data file to generate said encrypted evidence data file.

Similar rationale for claim 28.
19. The public evidence collection server as claimed in claim 18, said memory further storing computer program code that when executed by said processor performs:
sending an encrypted copy of a file encryption key corresponding to said encrypted evidence data file to a key server associated with said evidence data storage.
19. The public evidence collection server as claimed in claim 17, said memory further storing computer program code that when executed by said processor performs: 
sending said URL to solicit public evidence from said member of the public, said member of the public providing said URL to a browser, and said browser connecting to said URL to obtain web content that provides browser instructions for collecting the public evidence.

Similar rationale for claim 29.
20. The public evidence collection server as claimed in claim 18, said memory further storing computer program code that when executed by said processor performs:
sending to a user said URL to solicit from said user said public evidence, said user providing said URL to a browser, and said browser connecting to said URL to obtain web content that provides browser instructions for performing the public evidence collection.
21. The public evidence collection server as claimed in claim 19, wherein sending said URL comprises sending said URL to said source computer.

Similar rationale for claim 30.
20.
…
sending to a user said URL to solicit from said user said public evidence, said user providing said URL to a browser, and said browser connecting to said URL to obtain web content that provides browser instructions for performing the public evidence collection.
22. The public evidence collection server as claimed in claim 19, wherein sending said URL comprises sending said URL to said first computer to issue a public communication comprising the URL.

Similar rationale for claim 31.
1.
…
using said first computer connected to at least one public communication server to prepare and issue a public communication including the URL of said public appeal webpage for said profile to solicit evidence;
23. The public evidence collection server as claimed in claim 19, wherein the web context that provides browser instructions comprises instructions to perform at least: 
generating in said source computing device a file encryption key and encrypting by said source computing device a source evidence data file with said file encryption key to generate said encrypted evidence data file; 


transmitting said encrypted evidence data file from the browser of the source computing device; 





transmitting said file encryption key for providing access to said source evidence data file.

Similar rationale for claim 32.
2.
…


generating in said source computing device a file encryption key for said source computing device to encrypt said source evidence data file;


1.
…
transmitting said encrypted source evidence data file with reference data identifying said profile from the browser of the source computing device to said evidence data storage for storage as an encrypted file;
2.
…
said source computing device securely transmitting said file encryption key for providing access to said source evidence data file.
24. The public evidence collection server as claimed in claim 23, wherein the file encryption key is a symmetric encryption key, wherein the web context that provides browser instructions comprises further instructions to perform at least: using a public encryption key to asymmetrically encrypt said file encryption key to generate an encrypted copy of said file encryption key; and wherein transmitting said file encryption key corresponds to transmitting said encrypted copy of said file encryption key.

Similar rationale for claim 33.
3. The method as claimed in claim 1, further comprising:
generating in said source computing device a file encryption key for said source computing device to encrypt said source evidence data file;
using a public encryption key to asymmetrically encrypt said file encryption key; and
transmitting said file encryption key asymmetrically encrypted with said public encryption key for providing access to said source evidence data file.

[file encryption key is a symmetric encryption key because claim 4 and 5 disclose decrypting said encrypted source evidence data file using file encryption key.]
25. The public evidence collection server as claimed in claim 17, 
wherein creating the public appeal comprises creating said public appeals webpage and said URL for said public appeals webpage.

Similar rationale for claim 34.
18.
…
handling a request from a first computer to create a public evidence collection request using an identification of an investigation and to create a profile for said investigation, the profile including a URL and a public appeal webpage that is accessible with the URL by for members of the public to submitting evidence pertaining to the investigation via the public appeal webpage;
26. The public evidence collection server as claimed in claim 17, 
wherein creating the public appeal comprises configuring said public appeal webpage for the user to identify the public appeal in said public appeal webpage for submitting evidence pertaining to said public appeal for said investigation.

Similar rationale for claim 35.
18.
…
handling a request from a first computer to create a public evidence collection request using an identification of an investigation and to create a profile for said investigation, the profile including a URL and a public appeal webpage that is accessible with the URL by for members of the public to submitting evidence pertaining to the investigation via the public appeal webpage;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17-19 and 21-36  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 17, 27 and 36 should clearly point out and distinctly claim that public appeal webpage and URL are linked to the unique identification for an investigation, and both are specific to each investigation.
Claims 19 and 29 recite "sending said URL to solicit public evidence from said member of the public, said member of the public providing said URL to a browser, and said browser…". It is not clear this “browser” is the same “browser” as in “establishing a connection with a source computing device of a member of the public when a browser of the source computing device accesses the URL of the public appeal webpage” of claims 17 and 27, which results in antecedent issue for rest of said browser/the browser.
Claims 21 and 30 recite “wherein sending said URL comprises sending said URL to said source computer". There is insufficient antecedent basis for “said source computer” in the claims.
Claims 23-24 and 32-33 recite “wherein the web context that provides browser instructions…". There is insufficient antecedent basis for “the web context” in the claims.
Claims 23 and 32 recite “transmitting said encrypted evidence data file from the browser of the source computing device; transmitting said file encryption key for providing access to said source evidence data file". Destinations for both transmissions should be specified to avoid claims being indefinite.
Claims 26 and 35 recite “wherein creating the public appeal comprises configuring said public appeal webpage for the user to identify the public appeal in said public appeal webpage…". There is insufficient antecedent basis for “the user” in the claims.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Allowable Subject Matter
Claims 17-19 and 21-36 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Brewer (US 20150381667 A1) teaches a public protection system sending a data collection request to user devices located within a geographical proximity of an incident in progress that instructs the user devices to capture real-time data corresponding to the incident in progress. The public protection system receives the real-time data from the user devices and determines that a set of the real-time data includes evidence data corresponding to the incident in progress.

Milakovich (US 9959505 B1) teaches acquiring information on selected wanted persons and persons-of-interest, crimes and public service information; disseminating information to the public on the selected wanted persons and the persons of interest; generating behavioral profiles of the profiled wanted persons and the profiled persons of interest by a target instruction; distributing the target instruction to the public; allowing the public to report location and whereabout information on details of the profiled wanted persons and the profiled persons of interest through an input interface; providing a social network communication link for the public to report sightings and association data of the profiled wanted persons and the profiled persons of interest through the input interface.

Lim (US 20150326618 A1) teaches collecting digital evidence for conducting forensic investigation and encrypting the digital evidence collected using a received security key.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, Brewer, Milakovich and Lim in combination do not disclose a public evidence collection server handling a request from a first computer to create a specific public appeal (associated with a public appeal webpage that is accessible by a URL for members of the public to submit evidence pertaining to the investigation via the public appeal webpage) for an investigation using an unique identification of said investigation; within the context of the claimed invention as a whole, as recited in claims 17, 27 and 36.
Thus, the examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11055366 B2, "Electronic evidence transfer", by Nadeau, teaches that the law enforcement agencies can make efficient use of social media and other forms of public communications to make a public appeal for information on crimes and other investigations wherein the public appeals allow members of the public to easily submit information and/or media files from smartphones and other computers in a way that allows the submission to be linked to the public appeal (e.g. the specific case file or the attributes of the case file) so that the submission data can be found and accessed by law enforcement investigators.
US 20090161869 A1, "Method for distributing encrypted digital content", by Chow, teaches a digital content of a source is encrypted via a symmetric key encryption mechanism by using a first public key, so as to generate an encrypted digital content; the first public key is also encrypted to generate an encryption key at the source by using a second public key via an asymmetric key encryption mechanism provided from a destination, so that the encryption key may only be decrypted by using a private key compatible with the second public key at the destination. Therefore, no matter the encrypted digital content is distributed via secure or insecure routes, the ones who are not at the destination cannot access the digital content.
WO 2017083980 A1, "Secure layered encryption of data streams", by Racz, teaches that data streams may be encrypted using symmetric encryption performed with varying symmetric keys according to a key stream of symmetric keys. Whole or partial key streams may be encrypted using the public keys of authorized entities having permission to access respective data streams or portions thereof. Only the corresponding private keys can decrypt the encrypted key streams required to decrypt the encrypted data streams. Sensitive data streams may be stored using cloud services despite inherent risks.
US 20170055138 A1, "Computerized crime and suspicious activity reporting system", by McDonnell, teaches monitoring inputs from a mobile computerized device in possession of the user, the inputs including an observed activity report input to the device by the user and location data for the mobile computerized device. Public can communicate with the local emergency dispatch center to scan an exemplary mark such as QR code. QR codes are known in the art as a universal mechanism for providing information quickly and easily to a cell phone or other similar computerized device. Other mechanisms such as UPC scan codes or alpha-numeric text including a website address can be used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493